PER CURIAM.
Donald Hodgson appeals the district court’s order denying relief on his action alleging a violation of the Americans with Disabilities Act, 42 U.S.C.A. §§ 12101-12213 (West 1995 & Supp.2001), by his employer. We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Hodgson v. Shenandoah’s Pride, No. CA-01-29-5 (W.D.Va. Apr. 26, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.